DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 04, 2021.  In virtue of this amendment, claims 1-22 are now pending in the instant application.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1, 4, 7 and 21 are objected to because of the following informalities:  
Claim 1, in line 4, “PCB” (first occurrence) should be changed to --printed circuit board (PCB)--
Claim 1, in lines 4, 7 and 12, “back” should be changed to --bottom--
Claim 4, in lines 2 and 8, “back” should be changed to --bottom--
Claim 7, in line 7, “back” should be changed to --bottom--
Claim 21, in line 4, “PCB” should be changed to --printed circuit board (PCB)--
Appropriate correction is required.
Claims 2-3, 5-6 and 8-20 are also objected as being dependent upon objected claims 1 and 7.
Note: top to bottom, front to back, upper to lower, and etc.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Allowable Subject Matter
Claim 22 is allowed.
Claims 1-21 would be allowed if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A receiving method of an integrated antenna unit comprising … “slitting the received signals with the corresponding power splitter; filtering the split signals with a corresponding ban-pass filter; and sending the filtered signal to a base station antenna receiving path”, in combination with the remaining claimed limitations as claimed in independent claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Bales et al. – US 9,391,375
Prior art Anderson – US 2004/0004576
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 9, 2021